UNITED STATES DISTRICT COURT  L E D
FOR THE DISTRICT OF COLUMBIA

NOV 1 7 23a
UNITED STATES OF AMERICA, j C(c:)iiii(s'  
v. g Criminal No. 10-255 (ESH)
YOLANDA POWERS, §
Defendants. j
)
ORDER

In a hearing before Magistrate Judge Alan Kay on November 10, 2010, defendant
Yolanda Powers entered a plea of guilty. On November lZ, 2010, the magistrate judge issued a
Report and Recommendati0n advising the Court to accept defendant Powers’s plea. The Court
has received no objection to the Report and Recommendation. See Local Crim. R. 57.l9(b)
("Any party may file written objections to the magistrate judge’s proposed findings and
recommendations . . . within ten days after being served with a copy thereof."). Accordingly, the
Court hereby adopts the recommendation of the magistrate judge and accepts defendant Powers’s
guilty plea.

SO ORDERED.

flew 3 Ho»@_

ELLEN SEGAL HUVELLE
United States District Judge

Date: November l6, 2010